Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 1-12 are pending.  Claims 1 and 7-9 are independent.

2.	Claim 5 is objected to because of the following:
	Claim 5, line 6 recites “an attenuation device” of the second opening/closing unit.  It is unclear whether this “an attenuation device” is the same “an attenuation device” of the second opening/closing unit in the last “wherein” clause of claim 1.  

Rejection under 35 U.S.C. 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 6, 9, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizuka et al. (US 2016/0057300 A1).
Regarding claim 1, Ishizuka et al. (hereinafter referred to as Ishizuka) discloses an image reading apparatus (“an automatic paper feeding reading apparatus” in para 0039, the apparatus comprising pressure plate 40 which includes an ADF, and reading unit 2 including CIS 30) (Figs. 1 and 5) comprising:

an image reading portion (book manuscript reading unit 2, including CIS 30 movable in the left-right direction of Fig.1) comprising a movable portion (“LED” light source in CIS 30) and an image sensor (“sensor element” of CIS 30 defined in para 0043) and configured to read an image on the sheet conveyed by the sheet conveyance portion, the movable portion comprising a light source (“LED” of CIS 30) and being movable in a predetermined direction (the left-right direction, which is the sub-scanning direction, Fig. 1), the image sensor (“sensor element” in CIS 30) being configured to photoelectrically convert reflection light emitted from the light source and reflected on the sheet (see para 0043); and
an opening/closing device (hinge units 42 and 43) configured to openably and closeably support the sheet conveyance portion (40) with respect to the image reading portion (2) (Figs. 1 and 5, para 0042),
wherein the opening/closing device (hinge units 42 and 43 in Figs. 1 and 5) comprises a first opening/closing unit (hinge unit 43 at left in Figs. 1 and 5) and a second opening/closing unit (hinge unit 42 at right in Figs. 1 and 5), the first opening/closing unit (43) being provided at, in a movement direction of the movable portion, a position in a first distance from a reading position (“reading position” of the CIS shown in Fig. 1, para 0044, that is, a position on ADF reading glass 23, which is “a position opposed to a reading white plate 8” attached to the bottom of the pressure plate 40 including the ADF) at which the image on the sheet conveyed by the sheet 
wherein the second opening/closing unit (hinge unit 42) comprises an attenuation device (damper having a configuration of a spring and a cam member (not shown)) configured to attenuate vibration energy of the sheet conveyance portion, and the first opening/closing unit (43) does not comprise an attenuation device (para 0090 and 0091).

Regarding claim 6/1, the first opening/closing unit (left hinge unit 43) comprises a first support portion (left hinge unit 43) configured to support the sheet conveyance portion (pressure plate 40 including the ADF) such that the sheet conveyance portion is pivotable about an axis with respect to the image reading portion (reading unit 2, including CIS 30) (Fig. 5, para 0090 and 0091).  
Further, the second opening/closing unit (right hinge unit 42) comprises a second support portion (right hinge unit 42) configured to support the sheet conveyance portion (40) such that the sheet conveyance portion (40) is pivotable about the axis with respect to the image reading portion (reading unit 2, including CIS 30) (Fig. 5, para 0090 and 0091).  
The second support portion (42) is provided in a position different from the first support portion (of the left hinge unit 43) in a direction along the axis (the left-right direction of the apparatus, Figs. 5 and 1).  A distance between the reading position and the first support portion (43) in the direction along the axis (the left-right direction of the apparatus, Fig. 5) is shorter than a distance between the reading position and the second support portion (42) in the direction along the axis (Fig. 5), and 
the attenuation device is a damper that applies a resistance force against pivot of the sheet conveyance portion (40 in Fig. 1) about the axis (para 0090).

Regarding claim 9, Ishizuka discloses an image reading apparatus (“an automatic paper feeding reading apparatus” in papa 0039, the apparatus comprising pressure plate 40 which includes an ADF, and reading unit 2 including CIS 30) comprising:
a sheet conveyance portion (automatic paper feeding pressure plate, referred to as “pressure plate” 40 according to para 0041; which includes an ADF according to Fig. 1) configured to convey a sheet;
an image reading portion (reading unit 2, including CIS 30 movable in the left-right direction of Fig. 1) configured to read an image on the sheet conveyed by the sheet conveyance portion (40) at a reading position (“reading position” of Fig. 1, para 0044, that is, a position on ADF reading glass 23, which is “a position opposed to a reading white plate 8” attached to the bottom of the pressure plate 40 including the ADF);

a second support portion (right hinge unit 42) configured to support the sheet conveyance portion (pressure plate 40 including the ADF) such that the sheet conveyance portion is pivotable about the axis (Fig. 5) with respect to the image reading portion (2 including CIS 30), the second support portion (right hinge unit 42) being provided in a position different from the first support portion (left hinge unit 43) in a direction along the axis (the left-right direction of the apparatus in Fig. 5) (para 0042, 0090, and 0091),
wherein a distance between the reading position (explained above in the limitation paragraph “an image reading portion ……”, in reference to Fig. 5) and the first support portion (43) in the direction along the axis is shorter than a distance between the reading position and the second support portion (42) in the direction along the axis (the left-right direction of the apparatus in Fig. 5) (Fig. 5, para 0042, 0090, and 0091),
wherein the second support portion (right hinge unit 42) comprises a damper (damper having a configuration of a spring and a cam member (not shown)) that applies a resistance force against pivot of the sheet conveyance portion (ADF 40) about the axis (para 0090 and 0091), and


Regarding claim 12/1, the image reading apparatus of Ishizuka is part of a copier which inherently comprises an image forming portion as claimed (see para 0038, lines 1-6).

Rejection under 35 U.S.C. 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. (US 2016/0057300 A1) in view of Miura (US 2018/0288254 A1)
Regarding claim 2/1, the apparatus of Ishizuka is discussed for claim 1 above.  Ishizuka does not explicitly disclose a center of gravity of the ADF, and thus does not explicitly disclose the third distance and fourth distance claimed.
However, every ADF has an inherent center of gravity.  A center of gravity of an ADF is clearly disclosed/shown by Miura (Figs. 1-3, see G1 in Fig. 2).

the left hinge (70) serving as a first opening/closing unit is provided at a position in a third distance from a position of the center of gravity (G1) of the sheet conveyance portion (cover 9 including an ADF) in the movement direction (left-right direction) of a movable portion (in carriage 3S of Fig. 2), and the right hinge (70) serving as a second opening/closing unit (right hinge 70 of Fig. 3) is provided at a position in a fourth distance longer than the third distance from the position of the center of gravity (G1) of the sheet conveyance portion (cover 9 including the ADF) in the movement direction (the left-right direction as Fig. 2 is viewed) of the movable portion (inherent light source in carriage 3S in Fig. 2).

	With respect to the “reading position” of Ishizuka relative to the hinge units (43 and 42), as shown in Fig. 5, the white plate (8 attached to the bottom of pressure plate 40 including the ADF) is disposed between the left hinge unit (43) and the right hinge unit (42) in the sub-scanning direction (left-right direction, Fig. 5).  The reading position is thus between the left hinge unit (43) and the right hinge unit (42) since the reading position (in the ADF reading mode) is “a position opposed to the reading white plate 8” attached to the bottom of the pressure plate 40 including the ADF (para 0044, Fig. 5; mentioned in the discussion for claim 1 with regard to “reading position”).
 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the explicit teaching of Miura to take into consideration the center of gravity of the ADF and use the center of gravity as a reference point in positioning the first and second opening/closing units (43 and 42) in the direction of the axis of rotation of the sheet conveying portion (pressure plate 40 including the ADF) of Ishizuka in order to properly support the sheet conveying portion. 

Regarding claim 3/2, in the obvious apparatus of Ishizuka in view Miura discussed for claim 1 above, the position of the center of gravity of the sheet conveyance portion (see pressure plate 40 including the ADF, of Ishizuka, and refer to G1 of Fig. 2 of Miura) is closer to the first opening/closing unit (left hinge unit 43) than a center position of the sheet conveyance portion in the movement direction (the center 

Regarding claim 7 (note that claim 7 includes limitations recited in claim 2/1), Ishizuka discloses an image reading apparatus (“an automatic paper feeding reading apparatus” in papa 0039, the apparatus comprising pressure plate 40 which includes an ADF, and reading unit 2 including CIS 30) comprising:
a sheet conveyance portion (automatic paper feeding pressure plate, referred to as “pressure plate” 40 according to para 0041; which includes an ADF according to Fig. 1) configured to convey a sheet;
an image reading portion (reading unit 2, including CIS 30 movable in the left-right direction of Fig. 1) comprising a movable portion (“LED” light source in CIS 30) and an image sensor (“sensor element” of CIS 30 defined in para 0043) and configured to read an image on the sheet conveyed by the sheet conveyance portion (ADF 40), the movable portion comprising a light source (“LED” light source in CIS 30) and being movable in a predetermined direction (left-right direction, which is the sub-scanning direction, Fig. 1), the image sensor being configured to photoelectrically convert reflection light emitted from the light source and reflected on the sheet (para 0043); and
an opening/closing device (hinge units 43 and 42) configured to openably and closeably support the sheet conveyance portion (pressure plate 40 including the ADF) with respect to the image reading portion (2) (para 0043, Figs. 5 and 1),

wherein the second opening/closing unit (42) comprises an attenuation device (damper having a configuration of a spring and a cam member (not shown)) configured to attenuate vibration energy of the sheet conveyance portion (pressure plate 40 including the ADF of Fig. 1), and the first opening/closing unit (43) does not comprise an attenuation device (para 0090 and 0091).

Ishizuka does not explicitly disclose a center of gravity of the ADF, and thus does not explicitly disclose the third distance and fourth distance claimed.  More specifically, Ishizuka does not disclose the following limitations:
“wherein the first opening/closing unit being provided at, in a movement direction of the movable portion, a position in a third distance from a position of a center of gravity of the sheet conveyance portion, the second opening/closing unit being provided at a position in a fourth distance longer than the third distance from the position of the center of gravity in the movement direction”
However, every sheet feeding portion or pressure plate or cover that includes an ADF has an inherent center of gravity.  A center of gravity of a cover plate including an ADF is clearly disclosed/shown by Miura (Figs. 1-3, see G1 in Fig. 2).

Miura clearly discloses a center of gravity (G1 in Fig. 2) of a cover (9), which includes an ADF (Figs. 1-3, para 0026 and 0030).  Please refer to the discussion of Miura for claim 2 above with respect to the positions of the first and second opening/closing units relative to the center of gravity of the sheet conveyance portion (cover 9 including the ADF).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the explicit teaching of Miura to take into consideration the center of gravity of the pressure plate that includes the ADF and use the center of gravity as a reference point in positioning the first and second opening/closing units (43 and 42) in the direction of the axis of rotation of the sheet conveying portion (40) of Ishizuka in order to properly support the sheet conveying portion, which is the same reason of obviousness given for claim 2 above. 

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka (US 2016/0057300 A1) in view of Hirokawa (US 2009/0109504 A1).
Regarding claim 4/1, Ishizuka discussed for claim 1 above does not disclose that the first opening/closing unit (left hinge unit 43) comprises a first urging member configured to urge the sheet conveyance portion (pressure plate 40 including the ADF) in a direction from a closed position toward an opened position, and 
that the second opening/closing unit (right hinge unit 42) comprises a second urging member configured to urge the sheet conveyance portion in the direction from the closed position toward the opened position, 
the first urging member being configured to have a greater urging force than the second urging member.

a first opening/closing unit (first hinge member 51(a)) comprises a first urging member (left side spring having strong force, Figs. 3 and 2B, para 0057) configured to urge the sheet conveyance portion (document feeding unit C, which includes an ADF 35) in a direction from a closed position toward an opened position (Figs. 2B and 3, para 0057), 
a second opening/closing unit (51(b)) comprises a second urging member (right side spring having weak force, Fig. 3, para 0057) configured to urge the sheet conveyance portion (C in Fig. 3) in the direction from the closed position toward the opened position, and
the first urging member (spring for left hinge member 51(a)) is configured to have a greater urging force than the second urging member (spring for right hinge member 51(b)).
	Hirokawa states the following at para 0057, lines 6-12:  “The reasons why the left and right side spring balances are different is because document-feeding means (document-feeding means (document-feeding unit) 35 of the document-feeding unit C positioned on the left side of Fig. 3 is heavy, and the platen cover 34 positioned on the right side of Fig. 3 is lighter in weight.  Therefore, it is preferred to vary the load capacity of the left and right hinge members 51a, 51b according to the weights.”

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Hirokawa to employ a first urging member and a second urging member for the first opening/closing unit (left hinge . 

8.	Claim 5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka (US 2016/0057300 A1) in view of Yonemoto (US 2016/0369544 A1).
	Regarding claim 5, the apparatus of Ishizuka is discussed for claim 1 above.
	Ishizuka does not disclose the claim limitations of generating a torque.
Yonemoto discloses a hinge mechanism for an ADF of an image forming apparatus (note para 0038).  A first opening/closing unit (80b) comprises a first pivot shaft (85) and a first urging member (a spring 87 having different characteristics, such as a different material, wire diameter, number of coil turns, different coil diameter, free length) configured to generate a torque in the first pivot shaft (85) and in a direction in which the sheet conveyance portion (ADF 27) moves from a closed position toward an opened position (Fig. 11, 0017 for shaft 85 of both 80b and 80a; para 0038).
A second opening/closing unit (80a) comprises a second pivot shaft (85), a second urging member (87 with characteristics for 80a according to para 0038), [and an attenuation device, “an attenuation device” has been recited in claim 1, the last wherein clause], the second urging member (87 of 80a) being configured to generate, in the second pivot shaft (85) and in the direction in which the sheet conveyance 
Yonemoto teaches that the hinge unit (80b) disposed on the left side (Figs. 1 and 2) needs a stronger rotation torque than the hinge (80a) disposed on the right side, and with the features of hinge springs (87, 87) described in para 0038, it is possible to make the ADF (27) openable and closable smoothly.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Yonemoto to employ a first opening/closing unit (left unit closer to the ADF) and a second opening/closing unit (right side unit farther away from the ADF), in place of the left and right opening/closing units (43 and 42 of Ishizuka, respectively), to provide a second opening/closing unit (corresponding to 42) that is configured to generate a torque smaller than a torque generated by the first opening/closing unit (corresponding to 43 closer to the ADF of pressure plate 40 of Ishizuka), in order to make the sheet conveyance portion (pressure plate 40 having the ADF of Ishizuka) openable and closable smoothly.
	Further, the attenuation device of the second opening/closing unit (right hinge unit 42 in Fig. 5) of Ishizuka discussed for claim 1 above is configured to attenuate vibration energy of the sheet conveyance portion.

Regarding claim 8 (note that claim 8 includes limitations recited in claim 5/1), Ishizuka discloses an image reading apparatus (“an automatic paper feeding reading 
a sheet conveyance portion (automatic paper feeding pressure plate, referred to as “pressure plate” 40 according to para 0041; which includes an ADF according to Fig. 1) configured to convey a sheet;
an image reading portion (reading unit 2, including CIS 30 movable in the left-right direction of Fig. 1) comprising a movable portion (“LED” light source in CIS 30) and an image sensor (“sensor element” of CIS 30 defined in para 0043) and configured to read an image on the sheet conveyed by the sheet conveyance portion (ADF 40), the movable portion comprising a light source (“LED” light source in CIS 30) and being movable in a predetermined direction (left-right direction, which is the sub-scanning direction, Fig. 1), the image sensor being configured to photoelectrically convert reflection light emitted from the light source and reflected on the sheet (para 0043); and
an opening/closing device (hinge units 43 and 42) configured to openably and closeably support the sheet conveyance portion (pressure plate 40 including the ADF) with respect to the image reading portion (2) (para 0043, Figs. 5 and 1),
wherein the opening/closing device (hinge units 43 and 42) comprises a first opening/closing unit (left hinge unit 43) and a second opening/closing unit (right hinge unit 42) (Fig. 5, para 0042 end, 0090, and 0091),
wherein the second opening/closing unit (42) comprises an attenuation device (damper having a configuration of a spring and a cam member (not shown)) configured to attenuate vibration energy of the sheet conveyance portion (pressure plate 40 including the ADF of Fig. 1) (para 0090 and 0091), and


Ishizuka does not explicitly disclose that a torque generated by the second opening/closing unit (42) is smaller than the torque generated by the first opening/closing unit (43) as claimed.  More specifically, Ishizuka does not disclose the following limitations:
“wherein the first opening/closing unit comprises a first pivot shaft and a first urging member configured to generate a torque in the first pivot shaft and in a direction in which the sheet conveyance portion moves from a closed position toward an opened position,” and
“wherein the second opening/closing unit comprises a second pivot shaft, a second urging member, the second urging member being configured to generate, in the second pivot shaft and in the direction in which the sheet conveyance portion moves from the closed position toward the opened position, a torque smaller than the torque generated by the first urging member”

The above limitations of claim 8 not disclosed by Ishizuka are recited in claim 5 discussed above, and are taught by Yonemoto.  Please refer to the discussion for claim 5 above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the explicit teaching of Yonemoto to employ 

	Regarding claim 11/9, all the limitations are included in claim 5/1 above.  Please see discussion for claim 5 above.

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka (US 2016/0057300 A1) in view of Suzuki (US 2009/0034208 A1).
Regarding claim 10/9, Ishizuka discussed for claim 9 above differs from the claimed invention in the type of damper.  The damper of the hinge unit (42) of Ishizuka has the configuration of a spring and a cam (not shown) (para 0090), whereas the claimed damper of the second support portion is an oil damper.
Suzuki discloses an oil damper employed as a fluid damper device (144) for an automatic original cover closer [ADF closer] of a copying machine (Figs. 1, 6, and 7, para 0062 and 0031-0033).  The oil damper is installed inside a compression coil spring (44a) of a hinge portion (4) (see Fig. 7, para 0031-0033).


	As to the second “wherein” clause of the claim limitations, i.e., “wherein the first support portion does not comprise an oil damper”, the first hinge unit (43) or first support portion of Ishizuka does not have a damper.  Therefore, the apparatus of Ishizuka in view of Suzuki does not have an oil damper.

Pertinent Prior Art
10.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murodate (US 2018/0091670 A1) clearly discloses a center of gravity (G1 in Fig. 2) of a cover (9) including an ADF (Figs. 1-3, para 0022, 0037, and 0038).  The left hinge (20) is positioned to the left of the center of gravity (G1) and the right hinge (30) is positioned to the right of the center of gravity (G1).  Thus, the left hinge (20) serving as a first opening/closing unit is provided at a position in a third distance from a position of the center of gravity (G1) of the sheet conveyance portion (9) in the movement direction (left-right direction) of a movable portion (in carriage 3S of Fig. 2), and the right hinge (30) serving as a second opening/closing unit (right hinge 30 of Fig. 3) is provided at a position in a fourth distance longer than the third distance from the position of the 
	Katsumata et al. (US 2009/0154974 A1) discloses an original cover closer with quickly adjustable energy absorption capability.  
	Kumazawa (US 2011/0072727 A1), para 0106

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407.  The examiner can normally be reached on M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHEUKFAN LEE/Primary Examiner, Art Unit 2674